Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 11, the prior art of record does not teach or suggests a gap filler device comprising: a first and second panels joined in a V configuration at an apex having a U-shaped groove defined by the apex;
a first extension wall extending from the first panel to a first sealer wall that extends downward and transversely to the first extension wall; and 
a second extension wall extending from the second panel upwardly, beyond and away from the first extension wall,  
wherein the first extension wall extends a first distance from the apex, the first distance taken along a reference line that extends through the apex so that the first sealer wall does not extend beyond the first distance,
wherein the second extension wall extends a second distance from the apex, the second distance taken along the reference line,  and wherein the second distance is greater than the first distance as recited within the context of the claim.
With respect to claim 18, the prior art of record does not teach or suggests a method of installing a gap filler comprising: placing the gap filler in a gap between a first and a second surface such that first and second panels joined in a V configuration are within the gap, and such that a first extension wall extending at an obtuse angle from the first panel is adjacent the first surface while a second extension wall extending from the second is adjacent the second surface; placing a first sealer which extends transversely from the first extension wall against a third surface which is perpendicular to the first surface such that the first sealer impairs the first and second panels from being inserted too far into the gap; and moving the panels relative to one another to fit in the gap and applying a wall covering to the first sealer wall as recited within the context of the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986. The examiner can normally be reached 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAOLA AGUDELO/Primary Examiner, Art Unit 3633